DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Setlak et al (2015/0043791) (herein “Setlak”).	In regards to claims 1 and 15, Setlak teaches a fingerprint sensor to be included in a fingerprint sensor arrangement (See; Abstract for finger biometric sensor) comprising dielectric material having a non-uniform thickness profile defining a topography of a finger receiving surface of the fingerprint sensor arrangement (See; Fig. 4,  p[0008], p[0035],  for a dielectric layer having a non-uniform thickness), the fingerprint sensor comprising: a plurality of electrically conductive sensing structures arranged in a sensing plane for capacitively sensing a fingerprint of a finger placed on the finger receiving surface of the fingerprint sensor arrangement (See; Fig. 3, p[0002], p[0028] and p[0041] for an array of electric field sensing pixels 31 which may use capacitive sensing methods, where each pixel 37 may be an electric field sensing pixel); and measurement circuitry coupled to the plurality of electrically conductive sensing structures for providing measurement signals indicative of a capacitive coupling between each sensing structure in the plurality of electrically conductive sensing structures and the finger (See; Fig. 7 and p[0002] for measuring spatial fluctuations in field strength at the sensor array to detect a fingerprint pattern. Further See; Setlak et al. (5,940,526 incorporated by reference) Column 7, line 43- Column 8, line 16 for capacitive coupling pads used in the fingerprint sensor 30); wherein the measurement circuitry is arranged to: provide, using a first measurement circuitry configuration, a first set of measurement signals from a first set of sensing structures in the plurality of electrically conductive sensing structures, arranged to be covered by a thickness of the dielectric material within a first thickness range; and provide, using a second measurement circuitry configuration different from the first measurement circuitry configuration, a second set of measurement signals from a second set of sensing structures in the plurality of electrically conductive sensing structures, arranged to be covered by a thickness of the dielectric material within a second thickness range, only including greater thicknesses than the first thickness range (See; Figs. 4, 7, p[0041], p[0048]-p[0053] where there are subarrays 138 associated with the different thicknesses of the dielectric layer, where the different subarrays will produce blurred images because of the different thicknesses. Deblurring circuitry uses different deblurring functions based on the thickness of the dielectric at the given subarray. Each pixel in the subarray is associated with a different dielectric thickness and each pixel sends signals to be “measured” so as to form a fingerprint image). Setlak fails to explicitly disclose a second measurement circuitry configuration different from the first measurement circuitry configuration and instead uses open ended language to say the measurement circuit(s) (which process measurement signals from all different thicknesses of the dielectric material in the array) may be implemented within a processor (See; p[0049])). However it would have been obvious to use two different circuits each performing separate functions instead of one circuit performing both functions as a mere duplication of parts (See MPEP §2144.04  VI B and In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) ).	In regards to claim 2, Setlak teaches wherein the measurement circuitry is arranged to provide the first set of measurement signals and the second set of measurement signals during a fingerprint capture operation to allow formation of a fingerprint representation comprising the first set of measurement signals and the second set of measurement signals (See; Abstract, p[0032]-p[0033] and Figs. 5A, 5B for the measurement signals at different dielectric thicknesses are used to form a representation of a fingerprint).

	In regards to claim 3, Setlak teaches wherein the measurement circuitry is arranged to simultaneously provide the first set of measurement signals and the second set of measurement signals (See; p[0040] – p[0041]where when a user places their finger on the array of sensing pixels, detected signals are generated to be used to form a finger image. These pixels will all simultaneously send measurement signals to the processor).	In regards to claim 10, Setlak teaches wherein: each sensing structure in the first set of sensing structures covers an area in the sensing plane being within a first area range; and each sensing structure in the second set of electrically conductive sensing structures covers an area in the sensing plane being within a second area range only including areas greater than first area range (See; Figs. 4, 7, p[0041], p[0048]-p[0053] where there are subarrays 138 associated with the different thicknesses of the dielectric layer, where the different subarrays will produce blurred images because of the different thicknesses. Deblurring circuitry uses different deblurring functions based on the thickness of the dielectric at the given subarray. Each pixel in the subarray is associated with a different dielectric thickness and each pixel sends signals to be “measured” so as to form a fingerprint image).

	In regards to claim 11, Setlak teaches s fingerprint sensor arrangement, comprising: the fingerprint sensor according to claim 1; and dielectric material covering the sensing plane of the fingerprint sensor, the dielectric material having a non-uniform thickness profile defining the topography of the finger receiving surface of the fingerprint sensor arrangement (See; Fig. 4).

	In regards to claim 12, Setlak teaches a fingerprint sensing system comprising: a fingerprint sensor arrangement according to claim 11; and a fingerprint sensor controller coupled to the fingerprint sensor for controlling operation of the fingerprint sensor (See; Fig. 7 for drive circuity 144 and processor 122).

	In regards to claim 13, Setlak teaches wherein the fingerprint sensor controller is configured to: control the measurement circuitry of the fingerprint sensor to provide initial measurement signals using an initial set of measurement circuitry configurations; determine, based on the initial measurement signals, the first measurement circuitry configuration and the second measurement circuitry configuration; and control the measurement circuitry to provide the first set of measurement signals using the first measurement circuitry configuration and the second set of measurement signals using the second measurement circuitry configuration (See; Abstract, p[0032]-p[0033] and Figs. 5A, 5B for the measurement signals at different dielectric thicknesses are used to form a representation of a fingerprint)..

	In regards to claim 14, Setlak teaches an electronic device comprising: a device housing with a convex portion having an opening; and the fingerprint sensor arrangement according to claim 11 arranged in the opening of the curved portion of the device housing (See; Fig. 1 for a housing having an opening for push button switch 24 which has a convex portion and fingerprint sensing pixels 31 within the opening).

Claims 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Setlak et al (2015/0043791) (herein “Setlak”) in view of Liu et al (CN105913049) (herein “Liu”).	In regards to claim 4, Setlak fails to explicitly teach the first measurement circuitry configuration includes a first setting for at least one of an offset and a gain of the measurement circuitry; and the second measurement circuitry configuration includes a second setting, different from the first setting, for at least one of the offset and the gain of the measurement circuitry. Setlak is silent as to the particular details of the measurement circuitry and instead speaks only about the coefficients and functions it uses to deblur the images.	However, Liu teaches (See; Abstract, Page 8 last paragraph and page 9 for a non-uniform protective layer forming an unclear fingerprint image) the first measurement circuitry configuration includes a first setting for at least one of an offset and a gain of the measurement circuitry; and the second measurement circuitry configuration includes a second setting, different from the first setting, for at least one of the offset and the gain of the measurement circuitry (See; Page 1, third paragraph where offset noise will be formed and needs to be offset. Further See; Page 2, first paragraph for an adjustable gain amplifier).	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Setlak to use the circuitry of Liu as another means of collecting un clear fingerprint images from a non uniform dielectric layer and making them clearer for fingerprint recognition applications. 

	In regards to claim 5, Liu teaches  wherein: the measurement circuitry comprises AD-converting circuitry coupled to the plurality of electrically conductive sensing structures; the first measurement circuitry configuration includes a first AD-converting circuitry configuration; and the second measurement circuitry configuration includes a second AD-converting circuitry configuration, different from the first AD-converting circuitry configuration (See; Page 2 for an analog-to-digital converter). Liu fails to explicitly teach a first and second AD converting circuity different from one another. However it would have been obvious to use two different circuits each performing separate functions instead of one circuit performing both functions as a mere duplication of parts (See MPEP §2144.04  VI B and In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) ).
	In regards to claim 6, Liu teaches wherein: the first AD-converting circuitry configuration includes a first setting for at least one of an offset and a gain of the AD-converting circuitry; and the second AD-converting circuitry configuration includes a second setting, different from the first setting, for at least one of the offset and the gain of the AD-converting circuitry (See; Page 2 for an analog-to-digital converter connected to an adjustable gain amplifier where the functions are different depending on the different thicknesses). Liu fails to explicitly teach a first and second AD converting circuity different from one another. However it would have been obvious to use two different circuits each performing separate functions instead of one circuit performing both functions as a mere duplication of parts (See MPEP §2144.04  VI B and In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) ).

	In regards to claim 7, Liu teaches wherein: the measurement circuitry comprises amplifier circuitry coupled to the plurality of electrically conductive sensing structures; the first measurement circuitry configuration includes a first configuration for the amplifier circuitry; and the second measurement circuitry configuration includes a second configuration, different from the first configuration, for the amplifier circuitry (See; Page 2 for an analog-to-digital converter connected to an adjustable gain amplifier where the functions are different depending on the different thicknesses). Liu fails to explicitly teach a first and second amplifier circuity different from one another. However it would have been obvious to use two different circuits each performing separate functions instead of one circuit performing both functions as a mere duplication of parts (See MPEP §2144.04  VI B and In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) ).
	In regards to claim 8, Liu teaches wherein the amplifier circuitry comprises a plurality of charge amplifiers, each having a feedback capacitor (See; Fig. 3 for a plurality of charge amplifiers 302 each having a feedback resistor Cf2).	In regards to claim 9, Liu teaches herein the plurality of charge amplifiers comprises: at least a first charge amplifier coupled to the first set of sensing structures, the first charge amplifier having a feedback capacitor with a first feedback capacitance; and at least a second charge amplifier coupled to the second set of sensing structures, the second charge amplifier having a feedback capacitor with a second feedback capacitance, different from the first feedback capacitance (See; Fig. 3 for a plurality of charge amplifiers 302 each having a feedback resistor Cf2 where the functions are different depending on the different thicknesses). Liu fails to explicitly teach a first and second charge amplifiers different from one another. However it would have been obvious to use two different circuits each performing separate functions instead of one circuit performing both functions as a mere duplication of parts (See MPEP §2144.04  VI B and In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) ).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627